Citation Nr: 0900474	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  01-01 300A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than November 18, 
1999, for the award of a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU benefits).

(The issues of entitlement to a disability rating in excess 
of 50 percent for post-traumatic stress disorder and 
entitlement to special monthly compensation based upon a 
demonstrated need for aid and attendance or upon housebound 
status are addressed in a separate decision, under a 
different docket number.)


REPRESENTATION

Veteran represented by:	[redacted]


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.  He was awarded the Combat Infantry Badge, among other 
decorations, for his service in Vietnam.

The veteran presented sworn testimony in support of this 
claim during a hearing before the undersigned Veterans Law 
Judge in February 2002.

Following an April 2004 decision by the Board of Veterans' 
Appeals (Board) which denied the veteran's claims of 1) clear 
and unmistakable error in an October 1980 rating decision 
which denied a total disability rating based on individual 
unemployability due to service-connected disability and 2) 
entitlement to an effective date prior to November 18, 1999, 
for a grant of TDIU benefits, the veteran perfected a timely 
appeal to the United States Court of Appeals for Veterans 
Claims (Court).  In an October  2006 Order, the Court 
affirmed the Board's denial as to the first issue, involving 
clear and unmistakable error in the October 1980 rating 
decision and vacated the Board's denial as to the second 
issue, entitlement to an earlier effective date, returning 
the appeal as to the effective date issue to the Board for 
additional evidentiary development and further appellate 
consideration.

In a March 2007 remand, the Board returned the appeal as to 
entitlement to an earlier effective date for the grant of a 
total disability rating to the RO for additional evidentiary 
development.  Such development has been accomplished, and the 
veteran has presented additional written argument in support 
of his appeal.  The matter is therefore returned to the Board 
for further appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran did not file a notice of disagreement within 
one year of his notification of the 1980's rating decisions, 
in which entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability was denied.

2.  The RO received a claim of entitlement to TDIU benefits 
on January 18, 2000, together with treatment records for low 
back complaints dated November 18, 1999.  

3.  Recently received records from the Social Security 
Administration show the veteran was considered unemployable 
due to his service connected disability since 1981.  


CONCLUSION OF LAW

The criteria for an effective date prior to November 18, 
1999, for entitlement to TDIU benefits have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he has been unemployed since 1979 
and that an earlier effective date for the award of a total 
disability rating based upon individual unemployability due 
to service-connected disabilities should be awarded.



Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Review of the claims file 
shows that the veteran was informed of these elements with 
regard to the claim decided herein in a letter of April 2003.  
The veteran was notified specifically of how the VA assigns 
disability ratings and effective dates in a May 2006 letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA medical records, private post-service medical records, 
Social Security records, and VA medical examinations have 
been obtained in support of the veteran's claim.  The veteran 
has availed himself of the opportunity to present sworn 
testimony in support of his claim.  We are satisfied that all 
relevant and obtainable evidence pertaining to the issue 
decided herein has been obtained.  All relevant records and 
contentions have been carefully reviewed.  

Analysis

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).  A claim for a TDIU is 
a claim for an increased rating.  Dalton v. Nicholson, 21 
Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. 
App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 
420 (1999).  

The general rule with respect to effective date of an award 
of increased compensation is that the effective date of award 
"shall not be earlier than the date of receipt of the 
application thereof."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by regulation that 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  

An exception to that rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If an 
increase in disability occurred within one-year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim.  If the increase occurred after 
the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 
Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 
38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

The veteran contends that he is entitled to an effective date 
in 1970 for TDIU benefits.  Upon his discharge from active 
duty in March 1970, the veteran filed a claim for VA benefits 
and entitlement to service connection for lumbosacral strain 
and hemorrhoids was granted, with a 10 percent disability 
rating and noncompensable rating assigned respectively.  
Neither the veteran's April 1970 claim nor the medical 
evidence of record suggests that the veteran was unable to 
work.  Therefore, the Board concludes that the veteran did 
not file a claim of entitlement to TDIU benefits in 1970.  As 
no claim for TDIU benefits was filed in 1970, the veteran's 
assertion that he is entitled to an effective date in 1970 
fails.  See 38 C.F.R. § 3.400.

The veteran has also argued that the effective date should be 
in 1979.  In August 1979, the veteran filed a claim for an 
increased rating for his service- connected back condition 
and indicated that he had lost work.  As such, the veteran 
first raised a claim of entitlement to a total disability 
rating based upon individual unemployability due to service-
connected disabilities rating in August 1979.  See Roberson 
v. Principi, 251 F.3d. 1378 (Fed. Cir. 2001).  This claim of 
entitlement was adjudicated in a May 1980 rating decision.  
The benefit sought was denied.  The veteran did not file a 
notice of disagreement within one year of his notification of 
this determination and, as such, the decision became final.  
While the veteran has attempted to argue that the May 1980 
rating decision contained CUE, this portion of the veteran's 
claim failed.  Accordingly, an effective date in 1979 for 
TDIU benefits is not warranted.  See 38 C.F.R. §§ 3.105, 
3.400.

The veteran subsequently filed other claims for TDIU benefits 
in the 1980s, which were denied, went unappealed, and became 
final.  On January 18, 2000, the veteran's current claim of 
entitlement to total disability rating based upon individual 
unemployability due to service-connected disabilities 
benefits was received.  He also submitted additional medical 
evidence in support of his claim.  The new evidence included 
November 1999 private medical records that showed complaints 
of radicular back pain, and that he was admitted to a private 
hospital on December 1999 for his pain.  The discharge 
summary reflects that the veteran had severe vacuum disc 
degenerative changes of the lumbar spine, central focal disc 
herniation, and focal and circumferential bulging.  A January 
2000 letter from the veteran's treating physician reflects 
that the veteran had been found to have severe lumbar spinal 
cord compression syndrome during his December 1999 hospital 
stay and that the veteran, as a result, was totally 
incapacitated and disabled due to the service-connected back 
condition.  Based on this evidence, the RO granted the 
veteran TDIU benefits, effective from November 1999.

Recently obtained Social Security records show that agency 
deemed the veteran to have been unemployable primarily due to 
his back problems as of June 1981.  Likewise, other records 
(including a January 1980 letter from H. S. Reese, MD., a 
February 1985 letter from William P. Roemer, P.A., and a 
January 2000 letter from Dr. Reese) reflect the medical 
conclusion the veteran was unemployable due to his service 
connected disabilities as early as 1979.  Similarly, letters 
from employers dated in the 1980's show the veteran was not 
hired or otherwise unable to work because of his service 
connected back disability.  Since all this evidence, however, 
shows the increase in disability occurred more than one year 
prior to the January 2000 claim at issue, it cannot provide a 
basis for awarding an effective date earlier than established 
by the RO.  Accordingly, the appeal for an award of an 
effective date prior to November 18, 1999 for the award of 
TDIU benefits is denied.  

In reaching this decision, the Board notes that it does not 
address whether any errors were made in any of the rating 
decisions entered after October 1980, and prior to January 
2000, that denied entitlement to TDIU benefits, since that 
issue was not raised by the veteran, nor perfected for 
appeal.  


ORDER

An effective date prior to November 18, 1999, for the award 
of TDIU benefits is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


